DETAILED ACTION
Claims 1, 4, 8, and 14 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Response to Amendment
Amendments to claim 4 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 recites the limitation “a second change data capture service of a second microservice” in line 18. However, the specification describes a single “change data capture service” and does not provide any description regarding a plurality of change data capture services associated with corresponding microservices.
Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-7 inherit the features of claim 1 and are rejected accordingly.
Claim 8 recites the limitation “a second change data capture service of a second microservice” in line 17. However, the specification describes a single “change data capture service” and does not provide any description regarding a plurality of change data capture services associated with corresponding microservices.
Therefore, claim 8 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9-13 inherit the features of claim 8 and are rejected accordingly.
Claim 14 recites the limitation “a second change data capture service of a second microservice” in line 16. However, the specification describes a single “change data capture service” and does not provide any description regarding a plurality of change data capture services associated with corresponding microservices.
Therefore, claim 14 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15-20 inherit the features of claim 14 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2019/0065542 A1; hereinafter Baker).

With respect to claim 1, Baker teaches: A multi-tenant computing system (see e.g. paragraph 18: “computing environment 100 may include a multi-tenant database system 110”; and Fig. 1), comprising: 
a database comprising tenant data for a plurality of tenants (see e.g. paragraph 18: “a multi-tenant database system 110”; and Fig. 1: “Multi-Tenant Database System 110”); 
one or more hardware processors (see e.g. Fig. 5: “Processing Device 502”; and paragraphs 86-87); and 
memory (see e.g. Fig. 5: “Main Memory 504”) storing instructions (see e.g. Fig. 5: “Instructions 522”) that, when executed by the one or more hardware processors (see e.g. paragraph 90: “Instructions 522 may also reside, completely or at least partially, within main memory 504 and/or within processing device 502 during execution thereof by computer system 500”), cause the multi-tenant computing system to perform (see e.g. paragraph 90: “one or more sets of instructions 522 (e.g., software) embodying any one or more of the methodologies or functions described herein”): 
receiving a first event definition (see e.g. paragraph 40: “changes of a particular portion of a multi-tenant database”; and paragraph 27: “Change events 122”) from a customer device of a first tenant of the plurality of tenants (see e.g. paragraph 40: “receive a request from a client device to subscribe to changes of a particular portion of a multi-tenant database. The client device may be from a tenant that is associated with the portion of the multi-tenant database and the request may subscribe the client device or other device to the changes”; and paragraph 27), the first event definition defining a first business event trigger based on one or more first business object changes occurring to the tenant data of the first tenant (see e.g. paragraph 27: “Change events 122… may represent instances of database activity (e.g., record update, trigger firing”; and paragraph 13: “The triggers can include one or more conditional statements and may perform one or more actions before, during, or after a change is applied to the database. For example, a trigger may detect when a particular record is changed”), the one or more first business object changes defining an occurrence of a first business event (see e.g. paragraph 27: “when a value of a particular field of a table is modified the multi-tenant database system 110 may initiate the generation of a change event that contains one or more change vectors that describe: changes to the data segment block for the table”; paragraph 28: “if you change a salary value in an employee table, a write ahead record may be generated that contains change vectors that describe changes to the data segment block for the table, the undo segment data block, and the transaction table of the undo segments”; and paragraph 81: “one tenant can be a company that employs a sales force where each salesperson uses system 416 to manage aspects of their sales”), the first event definition being tenant-specific to the first tenant (see e.g. paragraph 82: “tenant-specific data”; and paragraph 81: “one tenant can be a company that employs a sales force where each salesperson uses system 416 to manage aspects of their sales. A user can maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process (for example, in tenant database 422)”); 
receiving, by a transformer service (see e.g. Fig. 2: “Parallel Processing Component 134”; and paragraphs 46-49) a first stream of first particular database change events (see e.g. paragraph 44: “Change event retrieval module 222 may retrieve change events from multiple different logs on one or more devices in parallel, serially, or a combination thereof”; and Fig. 2) from a first change data capture service of a first microservice (see e.g. paragraph 32: “Change tracking initiation component 132 may initiate change tracking on a portion of the multi-tenant database system 110… The portion of the database (e.g., any subset of the database) may correspond to a particular tenant… Once the tracking is initiated, computing device 130 may process log data 116A-C using parallel processing component 134”), one or more of the first particular database change events indicating a first particular business object change event occurring to the tenant data for the first tenant (see e.g. paragraph 27: “Change events 122… may represent instances of database activity (e.g., record update, trigger firing… when a value of a particular field of a table is modified the multi-tenant database system 110 may initiate the generation of a change event”; paragraph 28: “if you change a salary value in an employee table, a write ahead record may be generated that contains change vectors that describe changes to the data segment block for the table, the undo segment data block, and the transaction table of the undo segments”; and paragraph 32: “change tracking on a portion of the multi-tenant database system 110… The portion of the database (e.g., any subset of the database) may correspond to a particular tenant”); 
identifying by the transformer service a first particular business object change based on the first particular database change event (see e.g. paragraph 32: “Once the tracking is initiated, computing device 130 may process log data 116A-C using parallel processing component 134”; and paragraph 33: “Parallel processing component 134 may provide features for retrieving and analyzing log data 116A-C to identify activity that has occurred or is occurring on multi-tenant database system 110. Parallel processing component 134 may retrieve change events 122 stored within log data 116A-C”); 
receiving, by the transformer service (see e.g. Fig. 2: “Parallel Processing Component 134”; and paragraphs 46-49) a second stream of second particular database change events (see e.g. paragraph 44: “Change event retrieval module 222 may retrieve change events from multiple different logs on one or more devices in parallel, serially, or a combination thereof”; and Fig. 2) from a second change data capture service of a second microservice (see e.g. paragraph 32: “Change tracking initiation component 132 may initiate change tracking on a portion of the multi-tenant database system 110… The portion of the database (e.g., any subset of the database) may correspond to a particular tenant… Once the tracking is initiated, computing device 130 may process log data 116A-C using parallel processing component 134”; and paragraph 39: “a change tracking initiation component 132… features of a component may be divided into two or more components. In one implementation, one or more of features of a component may be executed on different computing devices”), one or more of the second particular database change events indicating a second particular business object change event occurring to the tenant data for the first tenant (see e.g. paragraph 27: “Change events 122… may represent instances of database activity (e.g., record update, trigger firing… when a value of a particular field of a table is modified the multi-tenant database system 110 may initiate the generation of a change event”; paragraph 28: “if you change a salary value in an employee table, a write ahead record may be generated that contains change vectors that describe changes to the data segment block for the table, the undo segment data block, and the transaction table of the undo segments”; and paragraph 32: “change tracking on a portion of the multi-tenant database system 110… The portion of the database (e.g., any subset of the database) may correspond to a particular tenant”); 
Baker discloses a parallel processing component 134 (i.e. a transformer service) that receives a plurality of streams of database change events from a change tracking initiation component 132 (i.e. a change data capture service) (see e.g. paragraph 32). Baker also discloses executing features of the components shown in Fig. 2, such as the change tracking initiation component 132, on different computing devices (see e.g. paragraph 39). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to implement multiple change tracking initiation components on different computing devices (i.e. a first change tracking initiation component, a second change tracking initiation component, etc.). The motivation/suggestion would be to improve processing efficiency by distributing the workload on a single change tracking initiation component to multiple change tracking initiation services.
identifying by the transformer service a second particular business object change based on the second particular database change event (see e.g. paragraph 32: “Once the tracking is initiated, computing device 130 may process log data 116A-C using parallel processing component 134”; and paragraph 33: “Parallel processing component 134 may provide features for retrieving and analyzing log data 116A-C to identify activity that has occurred or is occurring on multi-tenant database system 110. Parallel processing component 134 may retrieve change events 122 stored within log data 116A-C”); 
comparing by an event service (see e.g. Fig. 2: “Filtering module 228”) the first event definition against the first particular business object change and against the second particular business object change occurring to the tenant data of the first tenant (see e.g. paragraph 49: “Filtering module 228 may filter change events of ordered set 242 and provide the filtered change events to event providing component 136… filtering may be based on any data stored within data store 240 and may include filtering the change events based on tenants, tables, operations, other data, or a combination thereof”) to determine whether the first business event trigger has been satisfied (see e.g. paragraph 13: “triggers that can be used to track changes to a database. The triggers can include one or more conditional statements… a trigger may detect when a particular record is changed”; paragraph 33: “analyzing log data 116A-C to identify activity that has occurred or is occurring on multi-tenant database system 110”; and paragraph 49: “filter change events”); 
when the first business event trigger has been satisfied, identifying the occurrence of the first business event (see e.g. paragraph 13: “triggers that can be used to track changes to a database. The triggers can include one or more conditional statements… a trigger may detect when a particular record is changed”; and paragraph 50: “provide the filtered or non-filtered ordered set of change events to one or more computing devices. The change events may be provided to the computing device that requested the tracked changes”);
receiving, by a notification service (see e.g. Fig. 2: “Subscription Module 212”) a first notification definition from the customer device of the first tenant (see e.g. paragraph 40: “Subscription module 212 may enable computing device 130 to receive a request from a client device to subscribe to changes of a particular portion of a multi-tenant database”; paragraph 13: “The triggers can include one or more conditional statements and may perform one or more actions before, during, or after a change is applied to the database”; and paragraph 16: “tracking and dissemination change events may enable a client of the database to subscribe to changes”), the first notification definition defining a first notification trigger based on an occurrence of one or more particular business events (see e.g. paragraph 40: “a client device to subscribe to changes of a particular portion of a multi-tenant database”; paragraph 28: “change a salary value in an employee table”; and paragraph 13: “a trigger may detect when a particular record is changed and may send an email alert to an owner of the record”), the one or more business events including the first business event (see e.g. paragraph 27: “Change events 122 may be individual entries that are included within the log data structure and may represent instances of database activity (e.g.… trigger firing”; and paragraph 28: “change a salary value in an employee table”), the first notification definition being tenant-specific to the first tenant (see e.g. paragraph 67: “keep each tenant's data separate”; paragraph 82: “Because an MTS can support multiple tenants including possible competitors, the MTS can have security protocols that keep data, applications, and application use separate... tenant-specific data”); and 
when the first notification trigger has been satisfied, performing a notification action (see e.g. paragraph 13: “detect when a particular record is changed and may send an email alert to an owner of the record”).

With respect to claim 2, Baker teaches: The multi-tenant computing system of claim 1, wherein the first business event trigger specifies: 
the first tenant (see e.g. paragraph 13: “a trigger… send an email alert to an owner of the record”);
 the one or more first business object changes (see e.g. paragraph 13: “a trigger may detect when a particular record is changed”); and 
one or more parameter thresholds for each of the one or more first business object changes (see e.g. paragraph 13: “The triggers can include one or more conditional statements”).

With respect to claim 3, Baker teaches: The multi-tenant computing system of claim 1, wherein the first notification definition specifies: 
the first tenant (see e.g. paragraph 13: “an owner of the record”); 
the notification action (see e.g. paragraph 13: “send an email alert”); and 
the one or more particular business events (see e.g. paragraph 13: “a particular record is changed”; and paragraph 27).

With respect to claim 5, Baker teaches: The multi-tenant computing system of claim 1, wherein the instructions further cause the multi-tenant computing system to perform: 
providing an event definition application programming interface (API) (see e.g. Fig. 4B: “API 432”; and paragraph 78: “an application programming interface (API) 432 to system 416 resident processes to users or developers at user systems 412”); and 
receiving, from the customer device of the first tenant, the first event definition over the event definition API (see e.g. paragraph 77: “Invocations to such applications can be coded using PL/SoQL 434, which provides a programming language style interface extension to API 432… the subscriber making the invocation”; and paragraph 15: “enable a computing device to subscribe to changes of a portion of a database by sending a request to a server”).

With respect to claim 6, Baker teaches: The multi-tenant computing system of claim 1, wherein the instructions further cause the multi-tenant computing system to perform: 
providing a notification definition application programming interface (API) (see e.g. Fig. 4B: “API 432”; and paragraph 78: “an application programming interface (API) 432 to system 416 resident processes to users or developers at user systems 412”); and 
receiving, from the customer device of the first tenant, the first notification definition of the first tenant over the notification definition API (see e.g. paragraph 77: “Invocations to such applications can be coded using PL/SoQL 434, which provides a programming language style interface extension to API 432… the subscriber making the invocation”; paragraph 15: “enable a computing device to subscribe to changes of a portion of a database by sending a request to a server”; and paragraph 13: “detect when a particular record is changed and may send an email alert to an owner of the record”).

With respect to claim 7, Baker teaches: The multi-tenant computing system of claim 1, wherein each particular business object change occurring to the tenant data for the plurality of tenants (see e.g. paragraph 27: “Change events 122… may represent instances of database activity (e.g., record update, trigger firing, schema update, object creation). A change event… may be made up of one or more change vectors. A change vector may include a description of a change made to an aspect (e.g., a single block, row, column, table) of the database”) comprises at least one of: 
a row change in a table in the database (see e.g. paragraph 27: “change made to an aspect (e.g.… row”); and 
a column change in the table in the database (see e.g. paragraph 27: “change made to an aspect (e.g.… column”).

With respect to claims 8-10 and 12-13: Claims 8-10 and 12-13 are directed to a method implemented by a computing system corresponding to the active steps implemented by the computing system disclosed in claims 1-3 and 5-6, respectively; please see the rejections directed to claims 1-3 and 5-6 above which also cover the limitations recited in claims 8-10 and 12-13.

With respect to claims 14-16 and 18-20: Claims 14-16 and 18-20 are directed to a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform operations corresponding to the active steps performed by the computing system disclosed in claims 1-3 and 5-7, respectively; please see the rejections directed to claims 1-3 and 5-7 above which also cover the limitations recited in claims 14-16 and 18-20. Note that, Baker also discloses memory media storing program code to perform operations (see e.g. Baker, paragraph 74) corresponding to the active steps performed by the computing system disclosed in claims 1-3 and 5-7.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Dunn et al. (US 2012/0223951 A1; hereinafter Dunn).

With respect to claim 4, Baker teaches: The multi-tenant computing system of claim 1, wherein the instructions that cause the multi-tenant computing system to perform the notification action comprises instructions that cause the multi-tenant computing system to send an email message (see e.g. Baker, paragraph 13: “a trigger may detect when a particular record is changed and may send an email alert to an owner of the record”), 
Even though Baker discloses sending email alert representing business events, Baker does not explicitly disclose the content of the email message identifying the business event.
However, Dunn teaches:
content of the email message identifying the first business event (see e.g. Dunn, paragraph 128: “feed tracked update could be sent as an e-mail to the follower… e-mail alerts for events can enable people to be e-mailed when certain events occur… a user can choose to only receive feed tracked updates about certain fields of a record that the user is following, and potentially about what kind of update was performed (e.g. a new value input into a specified field, or the creation of a new field)”).
Baker and Dunn are analogous art because they are in the same field of endeavor: providing notifications to tenants of a multi-tenant database system regarding database changes. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the teachings of Dunn. The motivation/suggestion would be to improve the administrative capabilities provided to the tenants.

With respect to claim 11: Claim 11 is directed to a method implemented by a computing system corresponding to the active steps implemented by the computing system disclosed in claim 4; please see the rejection directed to claim 4 above which also covers the limitations recited in claim 11.

With respect to claim 17: Claim 17 is directed to a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform operations corresponding to the active steps performed by the computing system disclosed in claim 4; please see the rejection directed to claim 4 above which also covers the limitations recited in claim 17.

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Baker fails to disclose “generating tenant-specific event definitions and tenant-specific notification definitions in a microservice architecture” (Remarks, pages 9-11).
	However, note that Baker does disclose receiving tenant-specific change event definitions from a customer that requests to subscribe to such tenant-specific change events (see e.g. paragraph 40: “receive a request from a client device to subscribe to changes of a particular portion of a multi-tenant database. The client device may be from a tenant that is associated with the portion of the multi-tenant database and the request may subscribe the client device or other device to the changes”; and paragraph 32: “Change tracking initiation component 132 may receive a request 133 from one of computing devices 140A-Z. Request 133 may identify a portion of a database and/or a portion of time. The portion of the database (e.g., any subset of the database) may correspond to a particular tenant of a multi-tenant database”).  
	Baker further discloses sending email notifications to the customers that subscribed to such tenant-specific change events in a tenant-specific manner in order to provide information security to the tenants (see e.g. paragraph 40: “a client device to subscribe to changes of a particular portion of a multi-tenant database”; paragraph 13: “a trigger may detect when a particular record is changed and may send an email alert to an owner of the record”; paragraph 67: “keep each tenant's data separate”; and paragraph 82: “Because an MTS can support multiple tenants including possible competitors, the MTS can have security protocols that keep data, applications, and application use separate... tenant-specific data”).
	Consequently, Baker teaches the limitations “receiving a first event definition from a customer device of a first tenant” and “receiving, by a notification service a first notification definition from the customer device of the first tenant” as recited in claim 1, and the similar limitations recited in claims 8 and 14. For more details, please see the corresponding rejections above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roberts et al. (US 2012/0324419 A1) discloses receiving notification definition from a tenant in order to get notified regarding tenant-specific functions (see e.g. paragraph 65).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194